UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6537



JEROME JULIUS BROWN, SR.,

                                                Plaintiff - Appellant,

          versus


E. KING SMITH, U.S. Postal Inspector; ATTORNEY
GENERAL FOR THE STATE OF MARYLAND,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-97-1703-1)


Submitted:   August 12, 2004                 Decided:   August 18, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerome Julius Brown, Sr. seeks to appeal the district

court’s order dismissing his complaint as frivolous under 28 U.S.C.

§ 1915(d) (1994), presently codified at 28 U.S.C. § 1915(e)(2)(B)

(2000). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).      This appeal period is

“mandatory and jurisdictional.”    Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

May 30, 1997.   The notice of appeal was filed on March 8, 2004.

Because Brown failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                              - 2 -